CONFIDENTIAL INFORMATION, NONCOMPETITION
AND INVENTION ASSIGNMENT AGREEMENT
 
In consideration of my being employed by HydroGen, L.L.C., any of its
affiliates, or any of their respective successors or assigns (collectively, the
"Company"), I agree to the following, intending to be legally bound:
 
1.  At-Will Employment. I understand and acknowledge that my employment with the
Company is for an unspecified duration and constitutes "at-will" employment. My
employment may be terminated at any time by either me or the Company, for any or
no reason, with or without cause or notice.
 
2.  Best Efforts. While employed by the Company, I shall devote my best efforts,
and all of my working time and attention to the interests of the Company, shall
faithfully perform all duties from time to time assigned to me and shall conform
to all of the Company’s requirements for proper business conduct.
 
3.  Confidential Information.
 
(a)  Company Information. I agree at all times during the term of my employment
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company, any Confidential Information of the Company. I
understand that "Confidential Information" means any Company proprietary or
confidential information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customer lists
and customers (including, but not limited to, customers of the Company on whom I
call or with whom I become acquainted during the term of my employment),
customer contacts, customer purchasing practices, markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, marketing, distribution and sales methods and systems, sales and
profit figures, finances, personnel information including but not limited to
regarding compensation, skills and duties, and other business information that I
learn of, obtain, or that is disclosed to me during the course of my employment,
either directly or indirectly, in writing, orally or by drawings or inspection
of documents or other tangible property. However, Confidential Information does
not include any of the foregoing items which has been made generally available
to the public and become publicly known through no wrongful act of mine.
 
(b)  Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity, if
any, with whom I have an agreement or duty to keep such information or secrets
confidential, if any, and that I will not bring onto the premises of the Company
any unpublished document or proprietary information belonging to any such
employer, person or entity unless consented to in writing by such employer,
person or entity.
 
(c)  Third Party Information. I recognize that the Company has received and in
the future will receive from third parties (including customers of the Company)
their confidential or proprietary information subject to a duty on the Company's
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. I agree to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person or
entity or to use it except as necessary in carrying out my work for the Company,
consistent with the Company's agreement with such third party.
 

--------------------------------------------------------------------------------


 
4.  Inventions.
 
(a)  Inventions Retained and Licensed. I have attached hereto, as Attachment
"A", a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to my
employment with the Company (collectively referred to as "Prior Inventions"),
which belong to me, which relate to the Company's proposed business, products or
research and development, and which are not assigned to the Company hereunder;
or, if no such list is attached, I represent that there are no such Prior
Inventions. If in the course of my employment with the Company, I incorporate
into a Company product, process or machine a Prior Invention owned by me or in
which I have an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such product, process or machine.
 
(b)  Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, from the date my employment with
the Company commenced until my cessation of employment with the Company
(collectively referred to as "Inventions"), including any and all intellectual
property rights inherent in the Inventions and appurtenant thereto including,
without limitation, all patent rights, copyrights, trademarks, know-how and
trade secrets (collectively referred to as "Intellectual Property Rights"). I
further acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by copyright are "works made for hire," as that term is defined in
the United States Copyright Act.
 
(c)  Maintenance of Records. I agree to keep and maintain adequate and current
records of all Inventions made by me (solely or jointly with others) during the
term of my employment with the Company. The records will be in the form of
notes, sketches, drawings, and any other format that may be specified by the
Company. The records will be available to and remain the sole property of the
Company at all times.
 
(d)  Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company's expense, in every proper way to secure the Company's
rights in the Inventions and any Intellectual Property Rights related thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company the sole and exclusive right, title and
interest in and to such Inventions and any Intellectual Property Rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign
Intellectual Property Right covering Inventions assigned to the Company as
above, then I hereby irrevocably designate and appoint Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution and issuance of letters
patent, or copyright, trademark or other registrations thereon with the same
legal force and effect as if executed by me.
 
- 2 -

--------------------------------------------------------------------------------


 
5.  Noncompetition, Nonsolicitation, Etc.
 
(a)  During my employment with the Company and for the periods set forth below
after the termination of my employment with Corporation for any reason
whatsoever, I shall not, directly or indirectly:
 
(i)  a period of eighteen (18) months after such termination, on my own behalf
or in the service or on behalf of others, solicit, encourage, recruit or attempt
to persuade any person to terminate such person's employment with the Company,
whether or not such person is a full-time employee or whether or not such
employment is pursuant to a written agreement or is at-will.
 
(ii)  for a period of one (1) year after such termination, employ or establish a
business relationship with, or encourage or assist any person or entity to
employ or establish a business relationship with, any individual who was
employed by the Company during the preceding twelve month period in the design,
development, invention, implementation, application, manufacture, production,
marketing, sale or license of medium and high temperature fuel cell power plants
for applications greater than 1MW.
 
(iii)  for a period of one (1) year after such termination, direct or do any act
or thing which may interfere with or adversely affect the relationship
(contractual or otherwise) of the Company with any person or entity that is a
Customer, Prospective Customer, vendor or contractor of the Company, or
otherwise induce or attempt to induce any such person or entity to cease doing
business, reduce or otherwise limit its business with the Company.
 
(iv)  for a period of one (1) year from such termination, solicit business from
any Customer or Prospective Customer, or do business with any Customer of the
Company in the design, development, invention, implementation, application,
manufacture, production, marketing, sale or license of medium and high
temperature fuel cell power plants for applications greater than 1MW.
 
(v)  for a period of one (1) year after such termination, directly or
indirectly, engage in or be associated with (as a principal, agent, consultant,
partner, director, officer, employee, stockholder, investor or otherwise) any
person or entity that directly or indirectly, engages in or plans to engage in,
the design, development, invention, implementation, application, manufacture,
production, marketing, sale or license of medium and high temperature fuel cell
power plants for applications greater than 1MW. I am prohibited from engaging in
or being associated with (as described above) any person or entity that engages
in or plans to engage in the activities described in this subsection (v) in any
state in the continental United States, the United Kingdom, the Netherlands,
Germany, France, Belgium, Switzerland, Austria and Italy, as well as in any
other state or foreign country in which the Company does business or is planning
to do business.
 
- 3 -

--------------------------------------------------------------------------------


 
(b)  For purposes of subparagraph (a) above, (i) "Customer" shall mean those
persons or entities for whom or which the Company performed services or to whom
or which the Company sold or licensed its products, during the twelve months
preceding the cessation of my employment, and (ii) "Prospective Customer" shall
mean persons or entities whose business was solicited by the Company during the
twelve months preceding the cessation of my employment.
 
(c)  I acknowledge and agree that (i) the Company does business and/or plans to
conduct business throughout the continental Unites States and in Western Europe,
(ii) the Confidential Information that I learn of, obtain, or that is disclosed
to me during the course of my employment, is capable of being used anywhere in
the world to compete against the Company in the markets in which it does
business and/or plans to conduct business; (iii) the covenants set forth in
Sections 3, 4, 5 and 6 of this Agreement are reasonable and necessary in order
to protect the legitimate interests of the Company and I am receiving adequate
consideration hereunder; (iv) the Company will not have any adequate remedy at
law if I violate the terms hereof or fails to perform any of my obligations
under Sections 3, 4, 5 and 6 of this Agreement; and (v) the Company shall have
the right, in addition to any other rights either may have under applicable law,
to obtain from any court of competent jurisdiction preliminary and permanent
injunctive relief to restrain any breach or threatened breach of, or otherwise
to specifically enforce any such covenant or any other obligations of Employee
under this Sections 3, 4, 5 and 6 of this Agreement, as well as to obtain
damages and an equitable accounting of all earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which the Company may be entitled.
 
(d)  If the period of time or scope of any restriction set forth in this
Agreement should be adjudged unreasonable in any proceeding, then the period of
time shall be reduced by such number of months or the scope of the restriction
shall be modified, or both, by a court of competent jurisdiction so that such
restrictions may be enforceable for such time and in the manner to the fullest
extent adjudged to be reasonable. If I violate any of the restrictions contained
in subparagraph (a) above, then the restrictive period shall not run in my favor
from the time of the commencement of any such violation until such time as such
violation shall be cured by me.
 
6.  Returning Company Documents and Property. I agree that, at the time of
leaving the employ of the Company, or earlier upon request, I will deliver to
the Company (and will not keep in my possession or deliver to anyone else) any
and all records, data, notes, reports, information, proposals, lists,
correspondence, emails, specifications, drawings, blueprints, sketches,
materials, other documents, or reproductions or copies (including but not
limited to on computer discs or drives) of any aforementioned items either
developed by me pursuant to my employment with the Company or otherwise relating
to the business of the Company, retaining neither copies nor excerpts thereof. I
also agree that, at the time of leaving the employ of the Company, or earlier
upon request, I will deliver to the Company all Company property in my
possession, including cell phones, computers, computer discs, drives and other
equipment or devices and that if I fail to do so the Company may withhold from
my compensation the replacement cost of Company property I have not returned. I
agree to sign and deliver to the Company the Company's form of "Termination
Certification" certifying my compliance with this Section 5.
 
- 4 -

--------------------------------------------------------------------------------


 
7.  Arbitration and Equitable Relief.
 
(a)  Arbitration. In order to obtain the many benefits of arbitration over court
proceedings, including speed of resolution, lower costs and fees and more
flexible rules of evidence, I agree that all disputes (except those relating to
unemployment compensation or workers compensation, and except as provided in
paragraph 7(b) below) arising out of my employment or concerning the
interpretation or application of this Agreement or its subject matter (including
without limitation those relating to workplace discrimination and/or harassment
on any basis, whatsoever, including but not limited to age, race, sex, religion,
national origin, disability or perceived disability, as well as any claimed
violation of any federal, state or local law, regulation or ordinance, such as
Title VII of the Civil Rights Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act and their state and local counterparts, if any,
including but not limited to any claims of retaliation thereunder) shall be
resolved exclusively by binding arbitration at a location in reasonable
proximity to my last place of employment with the Company, pursuant to the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association. The parties expressly waive their rights to have any
such claim resolved by jury trial. The Company shall bear the cost of the
Arbitrator's fee. The Company shall initially bear its filing fees, as well as
my filing fees in excess of $75.00 upon my written request to the Company's
President. The decision, in the Arbitrator's discretion, may award all or some
of my or the Company's attorneys fees and costs, including filing fees, in
addition to any such awards required by law. Arbitration must be demanded within
three hundred (300) days of the time when the demanding party knows or should
know of the events giving rise to the claim. The decision of the Arbitrator
shall be in writing and set forth the findings and conclusions upon which the
decision is based. Notwithstanding the foregoing, the requirement to arbitrate
does not apply to the filing of a claim with a federal, state or local
administrative agency. The decision of the Arbitrator shall be final and binding
and may be enforced under the terms of the Federal Arbitration Act (9 U.S.C.
Section 1 et seq.), but may in addition be set aside or modified by a reviewing
court in the event of a material error of law. Judgment upon the award may be
entered, confirmed and enforced in any federal or state court of competent
jurisdiction.
 
(b)  Equitable Remedies. I agree that it would be impossible or inadequate to
measure and calculate the Company's damages from any breach of the covenants set
forth in Sections 2, 3, 5 and 6 of this Agreement. Accordingly, I agree that if
I breach or threaten to breach any of such covenants, the Company will have
available, in addition to any other right or remedy available, the right to
obtain injunctive and equitable relief of any type from a court of competent
jurisdiction, including but not limited to restraining such breach or threatened
breach and to specific performance of any such provision of this Agreement. I
further agree that no bond or other security shall be required in obtaining such
equitable relief and I hereby consent to the issuance of such injunction and to
the ordering of specific performance.
 
- 5 -

--------------------------------------------------------------------------------


 
8.  General Provisions.
 
(a)  Governing Law and Forum. This Agreement shall be governed by and
interpreted in accordance with the laws of Pennsylvania, the location of the
Company's headquarters, where this Agreement shall be entered into, without
giving effect to any conflict of laws provisions. Any court action instituted by
me or on my behalf relating in any way to this Agreement or my employment with
the Company shall be filed exclusively in federal or state court in the County
of Allegheny, State of Pennsylvania and I consent to the jurisdiction and venue
of these courts in any action instituted by the Company against me.
 
(b)  Entire Agreement. This Agreement and the Offer of Employment Letter, set
forth the entire agreement and understanding between the Company and me, and
merges all prior discussions between us. No modification of or amendment to this
Agreement, nor any waiver of any rights under this agreement, will be effective
unless in writing signed by me and the Company’s Chief Executive Officer,
President or Chief Operating Officer. Any subsequent change or changes in my
duties, salary or compensation will not affect the validity or scope of this
Agreement.
 
(c)  Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
by an arbitrator or court of competent jurisdiction, such invalidity or
unenforceability shall not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction.
 
(d)  Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and may be assigned by
the Company and its successors without my consent.
 
9.  Representations and Warranties. I represent and warrant that I am not under
any obligations to any third party which prohibits, restricts or could interfere
in any way with the performance of my duties as an employee of the Company and
that my employment with Company will not breach any agreement by which I am
bound, including, without limitation, with any of my former employers. I
represent and warrant that there are no legal or contractual impediments to me
being able to fully undertake any work on behalf of the Company, including but
not limited to agreements not to compete. Any and all agreements I have entered
into either with any former employers or which could apply in any way to my
activities during my employment with the Company are listed in attachment "B" to
this Agreement.
 
10.  Employee Acknowledgement. I acknowledge and agree (i) that I have had the
opportunity to consult with independent counsel of my own choice concerning this
Agreement and has been advised to do so by the Company, and (ii) that I have
read and understand the Agreement, am fully aware of its legal effect, and have
entered into it freely based on my own judgment.
 
- 6 -

--------------------------------------------------------------------------------


 
Date: 11/10/07
 
/s/ John J. Freeh
Signature
 
John J. Freeh
Name of Employee (typed or printed)
 
/s/ Christopher J. Garofalo
Witness
 
- 7 -

--------------------------------------------------------------------------------


 
ATTACHMENT A
 
- 8 -

--------------------------------------------------------------------------------


 
ATTACHMENT B
 
- 9 -

--------------------------------------------------------------------------------


 